IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


WILLIAM HARRIS, JR.,                    : No. 63 EAL 2015
                                        :
                  Petitioner            :
                                        : Petition for Allowance of Appeal from the
                                        : Order of the Commonwealth Court
           v.                           :
                                        :
                                        :
PHILADELPHIA FACILITIES                 :
MANAGEMENT CORPORATION AND              :
DANELLA COMPANIES, INC.,                :
                                        :
                  Respondents           :


                                    ORDER


PER CURIAM

     AND NOW, this 3rd day of August, 2015, the Petition for Allowance of Appeal is

DENIED.